DETAILED ACTION
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a longitudinal element” in claim 4 with function configured to induce the natural curvature in the elongated sealing lip. The specific element is a wire 128 (such as a metal wire, plastic wire, fibrous filament or any other suitable similar element) (see page 17 of Applicant’s spec, lines 1-6).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It appears there is a lot of mixing of claim language between “at least one” and not having the claim language, there are also quite a few issues with antecedent basis within the claims. The claim language should be consistent throughout the dependencies in the claims. See rejections below and please fix. 
In regards to claim 1, the language “its” in line 4 of claim 1 is unclear. Using “its” is unclear because it is unclear as to what “its” is referring to in the claim. There are two elements “its” could refer to, the “elongate sealing lip” or the “sealing portion”. Please clarify. For examining purposes the “its” will be either the sealing portion or the sealing lip.
Claims 2-13 are rejected because of their dependency on claim 1. 
In regards to claim 2, the language “its” in line 3 of claim 2 is unclear. Using “its” is unclear because it is unclear as to what “its” is referring to in the claim 2 and 1. There are two elements “its” could refer to, the “elongate sealing lip” or the “sealing portion”. Please clarify. For examining purposes the “its” will be either the sealing portion or the sealing lip.
Claims 6-8 are rejected because of their dependency on claim 2.
In regards to claim 4, the limitation “the natural curvature” lacks antecedent basis. Claim 4 is dependent upon claim 3 and 1, which does not discuss a natural curvature. The natural curvature is only mentioned in claim 2. The claim will be understood as written.
In regards to claim 5, the limitation “the at least one seal root portion” in line 2 and “the at least one seal root container” lacks antecedent basis. Claim 3 mentions a seal root portion and a seal root container, but does not use the language “at least one”. It is unclear if these are the same seal root portion and seal root container. For examining purposes they will be the same. Also, “the curvature of the at least one seal root container” has never been mentioned in previous claims in which claim 5 is dependent. Please fix this antecedent issue.
In regards to claim 8, the claim language keeps switching from “the at least one sealing portion” to “the sealing portion” this is confusing, because is there at least one or just one, please fix and clarify. Also, “its” is used again, see previous rejections for using the language its and clarify. 
In regards to claim 9, the claim language describes “a pair of elongate sealing lips” is this related to “the at least one sealing lip/the sealing lip” claimed in claim 1, in which claim 9 is dependent. The language should be clear and concise and follow any previous claim language used in claims in which the claim is dependent. Please fix and clarify. 
In regards to claim 11, the claim language keeps switching from “the at least one elongate sealing lip” to “the elongate sealing lip” this is confusing, because is there at least one or just one, please fix and clarify.
In regards to claim 12, the language “at least a sealing portion” is unclear what the Applicant is claiming. It is unclear is this is the at least one sealing portion in claim 1 or not. Also, what is “the sealing into tension” describing? Is this the sealing lip described in claim 1 in which claim 12 is dependent? Please clear up the claim language.
In regards to claim 13, there is no increase in length described in claim 1 in which claim 13 is dependent, please fix this antecedent problem. 
In regards to claim 14, the language “it” in line 2 of claim 14 and “its” in line 3 of claim 14 is unclear. Using “its” and “it” is unclear because it is unclear as to what “its” and “it” is referring to in the claim. There are two elements “its” and “it” could refer to, the “elongate sealing lip” or the “sealing portion”. Please clarify. For examining purposes the “its” and “it” will be either the sealing portion or the sealing lip. Also in claim 14, “the elongate sealing lip” in line 1-2 lacks antecedent basis in the claim. 
Claim 15 is rejected because of its dependency on claim 14. 
In regards to claim 15, “a straight configuration” has already been mentioned in claim 14, in which claim 15 is dependent. Is there another straight configuration or is this the same configuration? Please fix. The limitation “the length” in line 3, should be a length. 
As noted above, the claim language is not concise throughout the claims and needs to be cleared up for clarity. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, 12 and 14 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nakamura et al. (US 20040065486).
Re claim 1: Nakamura teaches a sealed linear encoder apparatus (fig. 3-6) for providing a measure of relative displacement of two relatively movable members (scale unit 3/6 and detector unit 5/15, fig. 3 and 4, paragraph 27), comprising at least one elongate sealing lip (12c/12e), wherein at least a sealing portion (where 12c/12e meet together with 12d/12f, paragraph 35) of the elongate sealing lip (12c/12e) is held in tension along its length (12c/12e is held in tension along it length along scale 6 in scale unit 3 when in contact with 12d/12f at one end and held in place at other end in 12b and 12a in 10A/10B, see fig. 3 and 4, paragraphs 31-35).
Re claim 2: Nakamura teaches a sealed linear encoder apparatus, wherein the elongate sealing lip (12c/12e) has a natural curvature (see fig. 3 and 6, the combination of 12c/12e has a natural curvature), and the elongate sealing lip (12c/12e) is deformed away from its natural curvature (see fig. 3 and 6, the combination of 12c/12e has a natural curvature) so as to hold at least the sealing portion (where 12c/12e meet together with 12d/12f, paragraph 35) in tension (where 12c/12e meet together with 12d/12f, paragraph 35, see fig. 3 and 6).
Re claim 3: Nakamura teaches a sealed linear encoder apparatus, comprising a protective housing (8), wherein a seal root portion (12a) of the elongate sealing lip (12c/12e) is held and deformed by a seal root retainer portion (10A) of a protective housing (8) (12a and 12b is deformed with 12c/12e is held in tension along it length along scale 6 in scale unit 3 when in contact with 12d/12f at one end and held in place at other end in 12b and 12a in 10A/10B, see fig. 3 and 4, paragraphs 31-35).
Re claim 5: Nakamura teaches a sealed linear encoder apparatus, wherein the at least one seal root portion (12a) of the elongate sealing lip (12c/12e) has a greater natural curvature than the curvature of the at least one seal root retainer (10A) (see fig. 3, the curvature of 12a connecting with 12c of 12c/12e has a larger curvature than the edge of 10A to fit with and around the root retainer 10A).
	Re claim 6: Nakamura teaches a sealed linear encoder apparatus, wherein the natural curvature (see fig. 3, the combination of 12c/12e has a natural curvature) is about a notional axis perpendicular to the length and width of the sealing lip (12c/12e curvature about a notional axis that is perpendicular to the structure 12A, see fig. 3-5).
	Re claim 7: Nakamura teaches a sealed linear encoder apparatus, wherein the elongate sealing lip (12c/12e) is deformed into a straight configuration so as to put the at least one sealing portion (12c/12e) into tension (see fig. 3 and 6, the sealing lip 12c/12e is straightened for tension in different moments of use).
	Re claim 8: Nakamura teaches a sealed linear encoder apparatus, wherein the length of at least the sealing portion (where 12c/12e meet together with 12d/12f, paragraph 35) of the elongate sealing lip (12c/12e) is longer in the deformed state compared to the length of the sealing portion when exhibiting its natural curvature (see fig. 3 and 6, the sealing lip 12c/12e is straightened for tension in different moments of use).
	Re claim 9: Nakamura teaches a sealed linear encoder apparatus, comprising a pair of elongate sealing lips (12c/12e and 12d/12f are the pair of elongated sealing lips) and wherein the elongate sealing lips (12c/12e and 12d/12f are the pair of elongated sealing lips) are held for forming a seal between the sealing portions of the elongate sealing lips (12c/12e and 12d/12f are the pair of elongated sealing lips) (12a and 12b is deformed with 12c/12e is held in tension along it length along scale 6 in scale unit 3 when in contact with 12d/12f at one end and held in place at other end in 12b and 12a in 10A/10B, see fig. 3 and 4, paragraphs 31-35).
	Re claim 10: Nakamura teaches a sealed linear encoder apparatus, wherein at least the sealing portion of the elongate sealing lip (12c/12e) comprises an elastomer (paragraph 33).
	Re claim 12: Nakamura teaches a sealed linear encoder apparatus, wherein at least a sealing portion of the elongate sealing lip (where 12c/12e meet together with 12d/12f, paragraph 35) is held in an elastically stretched configuration so as to put at least the sealing into tension (12c/12e is held in tension along it length along scale 6 in scale unit 3 when in contact with 12d/12f at one end and held in place at other end in 12b and 12a in 10A/10B, see fig. 3, 4 and 5, paragraphs 31-35, see the stretching in figure 5 and 6).
	Re claim 14: Nakamura teaches a sealing lip for a sealed linear encoder apparatus, the elongate sealing lip (12c/12e) having a natural curvature (see fig. 3 and 6, the combination of 12c/12e has a natural curvature) such that when it is pulled into a straight configuration (see fig. 6) at least a sealing portion (where 12c/12e meet together with 12d/12f, paragraph 35) of the elongate sealing lip (12c/12e) is held in tension along its length (see fig. 3 and 6, the sealing lip 12c/12e is straightened for tension in different moments of use).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 20040065486) in view of Nelle et al. (DE 4101579).
Re claim 4: Nakamura teaches wherein the elongate sealing lip (12c/12e) has a natural curvature (see fig. 3, the combination of 12c/12e has a natural curvature), and the elongate sealing lip (12c/12e) is deformed away from its natural curvature (see fig. 3, the combination of 12c/12e has a natural curvature) so as to hold at least the sealing portion (where 12c/12e meet together with 12d/12f, paragraph 35) in tension (where 12c/12e meet together with 12d/12f, paragraph 35, see fig. 3), but wherein the elongate sealing lip comprises a longitudinal element configured to induce the natural curvature in the elongate sealing lip. Nelle teaches wherein an elongate sealing lip (7 or 8) comprises a longitudinal element (310) configured to induce a natural curvature in the elongate sealing lip (7 or 8) (see fig. 3, description). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a longitudinal element similar to Nelle with the elongate sealing lip of Nakamura in order to ensure desired shape of the lip providing for higher quality sealing when in tension.

11.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 20040065486) in view of Hayashi et al. (US 20160011017).
Re claim 11: Nakamura teaches a sealed linear encoder apparatus, wherein a scale (6) and scale signal receiver (15) of a readhead assembly (5/15) are located on a first side of the at least one elongate sealing lip (12c/12e) (fig. 3 and 4), but does not specifically teach the scale signal receiver can be connected to a part on a second side of the elongate sealing lip. Hayashi teaches wherein a scale (3) and scale signal receiver (29) of a readhead assembly (29/13/8) are located on a first side of at least one elongate sealing lip (5) (fig. 2), and the scale signal receiver (29) can be connected to a part on a second side of the elongate sealing lip (5) (see fig. 2). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the scale signal receiver can be connected to a part on a second side of the elongate sealing lip similar to Hayashi with the signal receiver and sealing lip of Nakamura in order to reduce the size of the device on the first side of the sealing lip allowing for a more compact versatile design (MPEP, 2144.04, IVA size, VIC rearrangement of parts). 

12.	Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 20040065486) in view of Affa (DE 3402613).
Re claim 13: Nakamura teaches a sealed linear encoder apparatus, wherein the elongate sealing lip (12c/12e) is deformed into a straight configuration so as to put the at least one sealing portion (12c/12e) into tension (see fig. 3 and 6, the sealing lip 12c/12e is straightened for tension in different moments of use) and an increase in length of at least a sealing portion (see fig. 3 and 6, the sealing lip 12c/12e is straightened for tension in different moments of use), but does not specifically teach wherein the increase in length of at least the sealing portion due to said tension is at least 0.5%. Affa teaches wherein an increase in length of at least a sealing portion due to tension is at least 0.5% (abstract, 5 percent change). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to increase the length by a percentage similar to Affa with the sealing portion of Nakamura in order to reduce prestress on the sealing portion to maintain shape longer in a variety of condition providing for a longer lasting design. 
Re claim 15: Nakamura teaches a sealed linear encoder apparatus, wherein the elongate sealing lip (12c/12e) is deformed into a straight configuration so as to put the at least one sealing portion (12c/12e) into tension (see fig. 3 and 6, the sealing lip 12c/12e is straightened for tension in different moments of use), wherein when pulled into the straight configuration the length of at least the sealing portion is increased (see fig. 3 and 6, the sealing lip 12c/12e is straightened for tension in different moments of use), but does not specifically teach the increase in length due to said tension is at least 0.5%. Affa teaches wherein an increase in length of at least a sealing portion due to tension is at least 0.5% (abstract, 5 percent change). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to increase the length by a percentage similar to Affa with the sealing portion of Nakamura in order to reduce prestress on the sealing portion to maintain shape longer in a variety of condition providing for a longer lasting design.

Conclusion	
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878